932 F.2d 963Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Gordon MARTIN, Plaintiff-Appellant,v.John WRIGHT, Warden, Montgomery County Detention Center,Calvin Lightfoot, Director, M.C.D.C., Sharon Silberberg,R/N, Julie Williams, R/N, Joan Reid, R/N, Ellie Sizemore,R/N, Hospital Administrator, Correctional Officer Banks,M.C.D.C., Correctional Officer Vance, M.C.D.C., CorrectionalOfficer Patterson, M.C.D.C., Correctional Officer Leach,M.C.D.C., Nurse Bealuh, M.C.D.C., Doctor Francis, M.C.D.C.,Doctor Stein, M.C.D.C., Barbara Newman, R/N, M.C.D.C.,Barbara Tawes, R/N, M.C.D.C., Peter J. Murphy, M.D., SydneyKramer, County Executive, Correctional Officer Pringle,M.C.D.C., Richard Safreed, Albert Hanulik, Defendants-Appellees.
No. 91-6512.
United States Court of Appeals, Fourth Circuit.
Submitted April 17, 1991.Decided May 15, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-89-3346-B)
Joseph Gordon Martin, appellant pro se.
Sharon Veronica Burrell, County Attorney's Office, Rockville, Md., for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, K.K. HALL and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Joseph Gordon Martin appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record, Martin's papers entitled "Motion to Show Exhibit A as Evidence of Treatment" and "Motion to Show Dileberit Indifference," and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Martin v. Wright, CA-89-3346-B (D.Md. Nov. 15, 1990).  We deny Martin's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.